 .CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL                                                     (Rev. 12/03)
1.    CIR./DIST./          DIV. CODE                 2   PERSON REPRESENTED                                                                                        VOUCHER NUMBER

                                                     REINALDO RODRIGUEZ
3. MAO. DKT./DEF. NUMBER                                        4. DIST. DKT./DEF. NUMBER                           5. APPEALS DKT./DEF. NUMBER                                                 6. OTHER DKT. NUMBER
                                                                 2:18-CR-142

7. IN CASE/MATTER OF (Case Name)                                8.   PAYMENT CATEGORY                               9. TYPE PERSON REPRESENTED                                                  10. REPRESENTATION TYPE
                                                                     Felony              Li Petty Offense           l’ Adult Defendant    Li Appellant                                              (See Instructions)
     USA         V.   Reinaldo            Rodriguez
                                                                     Misdemeanor         Li Other                       Juenile Defendant Li Appellee
                                                                                                                                                                                                cc
1 1. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (‘up to flee) major offenses charged, according to severity of offense.

     21 :846          Conspiracy to              Distribute          Heroine:    1 8:922(g)(1)      Felon       in        Possession of a                           Firearm


12. ATTORNEY’S NAME (First Name, MI., Last Name, including any si(lifl,
    AND MAILING ADDRESS
                                                                                                                    13.

                                                                                                                         Li
                                                                                                                                  COURT ORDER

                                                                                                                            0 Appointing Counsel                                                Li C
                                                                                                                                                                                                                                               I
                                                                                                                         LI F Subs For Federal Defender                                         Li R
                                                                                                                                                                                                     Co-Counsel
                                                                                                                                                                                                     Subs For Retained Attorney
                                                                                                                                                                                                                                               II
 John P. McGovern, Esq.                                                                                                  1’ P Subs For Panel Attorney                                           LI Y Standby Counsel                           I
 45 Bleeker Street
                                                                                                                    PriorAttorney’sName:           zabeth H. Smith                                           II
     Newark, NJ 07102
                                                                                                                        Appointment Dates:             0 017-10          01
                                                               (973) 313—1500                                        LI Because the above nai d person represented has testified under oath or has otherwise                                   I
       Telephose Number:                                                                                            satisfied thi   ourt a h r she (I) is financial        to employ eouns       d (2) does                                    I
                                                                                                                    not wish t waive c un       and because the crests p0 sties so require, e ttorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                            name ap       sin I      is p ointed to r resent thi  rson in this                        I          ,


                                                                                                                          Other       nsl ti its)                                                                                              I
                                                                                                                                                         Signamr       f   esiding J           ge o     y Order of the Court


                                                                                                                                  nte.e€rder
                                                                                                                                                         0/9/20
                                                                                                                                                                                                             Nunc Pro Tune Date
                                                                                                                                                                                                                                               I
                                                                                                                    Repayment or partial repayment ordered                                om the per on represented for this service at time
                                                                                                                    appnintznvnt                          Li       “       p    Nfl

                 ‘TCLIM FOR SERVICES AND EXPENSES                                                                                                                                FOR COURT USE ONLY
                                                                                                                                                                   NAjgL
                                                                                               HOURS                                                                                                                         ADDITIONAL
          CATEGORIES (Attach itemization ofservices with dates)                                                                        AMOUNT                                                         ADJUSTED
                                                                                              CLAIMED                                  -‘                                                                                      REVIEW
                                                                                                                                                                       HOURS                           .isOCmi ‘NT

15.     II a     Arraiminmeni   and/or Plea                                                                         Is                                                                                           0.01)
                                                                                          I
         II b.
                      ‘—



                 Bail and Detention Heariniss                                                                       Ii                               -
                                                                                                                                                                                                               0.00
                                                                                          I
          I c.   Motion Hearines
                                                                                                                                                                                                               0.00
          d. Trial                                                                                                                                                                                             0.00
          e. Sentencing Hearings                                                                                                                                                                               0.00
           f. Revocation Hearings                                                                                                                                                                              0.00
          g._Appeals_Court                                                                                                                                                                                     0.00
          h._Other_(Specify on_additional sheets)                                                                                                                                                          ,,__0.00
          prr
                                          —                           )    TOTALS:                     U    U                                        0. ) I                     0.00                           0.00
16.       a.I                                                                                                                 ..
                                                                                                                                             -




          b. Obtaining t
                                                                                                                                                 .

                                                                                                                              .    .




                                          L
          c. Legal resea        -   and                                                                                                                        -




          d.     Travel time

          e. Investigative and other          work   (Specij5t on additionc
          (RATEPERHOUR=S                                                         ‘St                   0.00                                                                               LI                    U.UU
17.       Travel Expenses (lodging, parking, meals, mileage, etc.)
18        Other Expenses (other than expert, transcripts, etc.)                                                 -                                                                     -.




GRAND TOTALS (CLAIMED                                       AND       ADJUSTED):               .       .
                                                                                                            .                                        0.00                             .                         0.00
19. CERTIFICATION OF ATI’ORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                           20. APPOINTMENT T                                                                   21. CASE DISPOSITION
                                                                                                                             IF OTHER THAN CASE COMPLETION
       FROM:                                                         TO:

22. CLAIM STATUS                              LI Final Payment                LI Interim Payment Number                                                                LI Supplemental Payment
       Have you previously applied to the court for compensation and/or reimbursement for this     LI YES      LI NO          If yes, were you paid?    LI YES     LI NO
       Other than from the Cosrt, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
       representation? LI YES        LI NO           If yes, give details on additional sheets.
       I swear or affirm the truth or correctness of the above statements.
       Signature of Attorney                                                                                                                                                   Date

                                                                       APPROVED FOR PAYMENT                               —            COURT USE ONLY
23. IN COURT COMP.                               24. OUT OF COURT COMP.                25. TRAVEL EXPENSES                                  26. OTHER EXPENSES                                  27. TOTAL AMT. APPR /CERT.
                                                                                                                                                                                                $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                                        DATE                                                28a. JUDGE CODE


29. IN COURT COMP.                               30. OUT OF COURT COMP.                31. TRAVEL EXPENSES                                  32. OTHER EXPENSES                                  33. TOTAL AMT. APPROVED
                                                                                                                                                                                                $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                                               DATE                                                34a. JUDGE CODE
    in excess of the statutory threshold amount.
